DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 15/817,282 for an APPARATUS, ARTICLE AND SUPPORT FOR FAUX FLORAL ARRANGEMENTS, filed on 11/19/2017.  This correspondence is in response to applicant's RCE filed on 8/9/2021.  Claims 1 and 8-28 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 23, there is an inconsistency between the language in the preamble and certain portions in the body of the claims, thereby making the scope of the claims unclear.  The  one or more faux floral items...."  This language would lead the examiner to believe that the applicant intends to claim only the subcombination of "a support," the one or more faux floral items being only functionally recited.  This presents no problem as long as the body of the claim also refers to the functionally, such as, "for attachment to said one or more faux floral items."
The problem arises when the faux floral items are positively recited within the body of the claims, such as, wherein "the one or more faux floral items are attached to the at least one section" (claim 1) or “the one or more faux floral items are attached to the section” (claim 23).  There is an inconsistency within the claims; the preamble indicates subcombination, while in at least one instance in the body of the claims there is a positive recital of structure indicating that the combination of a support and a faux floral item are being claimed.  The examiner cannot be sure if applicant's intent is to claim merely the support or the support in combination with the faux floral items.  Applicant is required to clarify what the claims are intended to be drawn to, i.e., either the support alone or the combination of the support and the faux floral items.  Applicant should make the language of the claim consistent with applicant's intent.  In formulating a rejection on the merits, the examiner is considering that the claims are drawn to the combination and the claims will be rejected accordingly.  If applicant indicates by amendment that the combination claim is the intention, the language in the preamble should be made consistent with the language in the body of the claims.  If the intent is to claim the subcombination, then the body of the claims must be amended to remove positive recitation of the combination.  Claims 8-22 and 24, 25 are rejected for the same reasons as dependent on claims 1 and 23.
Claims 9, 24 and 27 contain the term “the connector” but there are several references to a connector, including “one or more connectors” (claims 1, 23 and 26) and “a connector” (claims 9, 24 and 27) in the claims.  Thus, it is unclear to which connector the term refers.  Appropriate clarification is requested.  Claim 25 is rejected for the same reasons as dependent on claim 24.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 23, 24, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gipson (U.S. Pat. 2,493,810).
Regarding claim 1, Gipson teaches a support for one or more faux floral items comprising: a first part (bottom of member 10) and one or more other parts; wherein at least a portion of each of the one or more other parts comes in contact with a portion of the first part; wherein at least one member from among the first part and the one or more other parts comprises one or more connectors (21); and wherein at least one section from among the first part and the one or more other parts comprises two raised bands each extending along a length of a first surface, the one or more faux floral items (floral pieces) are attached to the at least one section via the one or more connectors, and the at least one section comprises the first surface.
[AltContent: textbox (raised band)]
    PNG
    media_image1.png
    84
    103
    media_image1.png
    Greyscale

[AltContent: arrow]
[AltContent: textbox (first part)][AltContent: arrow]



[AltContent: arrow]


[AltContent: textbox (raised band)]















[AltContent: textbox (one or more connectors)]
[AltContent: arrow][AltContent: textbox (one or more other parts)]

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    641
    533
    media_image2.png
    Greyscale

[AltContent: textbox (first part)]
[AltContent: arrow]




[AltContent: textbox (a connector)]
[AltContent: arrow]








Regarding claim 9, as best understood, Gipson teaches the support claim 1, further comprising: a connector is situated between the two raised bands; and wherein the connector is from among the one or more connectors.

lengthwise along or near either edge of the first surface.
Regarding claim 23, Gipson teaches a support for one or more faux floral items comprising: one or more parts (first part above); wherein at least one member from among the one or more parts comprises one or more connectors; and wherein a section from among the one or more parts comprises two raised bands each extending along a length of a surface, the one or more faux floral items (floral pieces) are attached to the section via the one or more connectors, and the section comprises the surface.
Regarding claim 24, as best understood, Gipson teaches the support of claim 23, further comprising: wherein the section comprises a connector situated between the two raised bands; and wherein the one or more connectors comprise the connector.
Regarding claim 26, Gipson teaches a frame (see figure above) for mounting one or more faux floral items comprising: one or more parts; wherein at least one member from among the one or more parts comprises one or more connectors for attachment with the one or more faux floral items; and
wherein a section (bottom of member 10) from among the one or more parts comprises two raised bands atop a side, the section comprises the side, at least a portion of each of the two raised bands extends lengthwise along the section, and the section comprises the one or more connectors.
Regarding claim 27, as best understood, Gipson teaches the frame of claim 26, further comprising: wherein the section comprises a connector situated between the two raised bands; and
wherein the one or more connectors comprise the connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gipson (U.S. Pat. 2,493,810).
Regarding claim 25, as best understood, Gipson teaches the support of claim 24, further comprising: wherein the two raised bands each run lengthwise along or near either edge of the surface; and wherein at least one rectangular or square cross section (rectangular); but does not teach that the one or more parts comprise plastic material.  However, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to construct the invention of Gipson where the one or more parts comprise plastic material since plastic is known for its durability, and further, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Allowable Subject Matter
Claim 28 is allowed.
Claims 8 and 11-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 10 and 23-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.